



COURT OF APPEAL FOR ONTARIO

CITATION: Hajrizi v. Ottawa-Carleton
    District Schoolboard, 2020 ONCA 32

DATE: 20200120

DOCKET: C65465

Hoy A.C.J.O., Doherty J.A. and
    Marrocco A.C.J. (
ad hoc
)

BETWEEN

Roksana
    Hajrizi, Ismet Hajrizi, and Celina Urbanowicz

Plaintiffs (Appellants)

and

Ottawa-Carleton District Schoolboard,
    Mark A. Harris and Noah Raahemi

Defendants (Respondents)

William N. Fuhgeh, for the appellants

Craig OBrien, for the respondents

Heard and released orally: January 16, 2020

On appeal from the judgment of Justice Martin
    S. James of the Superior Court of Justice, dated May 9, 2018, and from the
    order of Justice Martin S. James, dated November 13, 2018, with reasons
    reported at 2018 ONSC 6644.

REASONS FOR DECISION

[1]

Following an incident between Roksana Hajrizi
    and Noah Raahemi in September 2009, when they were in the tenth grade at Glebe
    Collegiate Institute in Ottawa, Ms. Hajrizi was charged with uttering threats,
    arrested, and on the same day, released. She transferred to another school.

[2]

In 2011, Ms. Hajrizi and her parents commenced
    an action against the respondents, Ottawa-Carleton District School Board and
    Mark Harris, a vice-principal at the time, and Mr. Raahemi for, among other things,
    misfeasance in public office, intentional infliction of mental suffering,
    negligence, defamation, and conspiracy. Ms. Hajrizi sought damages of $3.7
    million from the School Board, and each of her parents sought damages under s.
    61 of the
Family Law Act
, R.S.O. 1990, c. F.3, as amended (the 
FLA
),
    in the amount of $200,000.

[3]

The School Board and Mr. Harris filed a jury
    notice and the trial began in 2018 as a jury trial, scheduled to last 18 days. After
    eight days, the trial judge was persuaded that justice to the parties would be
    better served by discharging the jury and the trial proceeded as a judge-alone
    trial.

[4]

The trial was essentially a credibility dispute
    between two narratives, and the trial judge found that key aspects of Ms.
    Hajrizis testimony were not credible. The trial judge dismissed Ms. Hajrizi
    and her parents claims and awarded costs, on a substantial indemnity scale, in
    the amount of $201,155.36 against the parents, on a joint and several basis. He
    ordered that Ms. Hajrizi, who was a minor at the time that the litigation was
    commenced, is liable to the School Board for $100,000 of the costs ordered.

[5]

Ms. Hajrizi and her parents appeal the dismissal
    of their action against the School Board and Mr. Harris and seek leave to
    appeal the costs ordered.

[6]

The appellants argue that the trial was unfair,
    and that the trial judge misapprehended the evidence, failed to address
    relevant factors in concluding that there was no breach of the standard of
    care, and provided inadequate reasons for his decision. They challenge his
    credibility findings. They also argue that the costs ordered were unreasonable,
    and that the trial judge erred in ordering costs against Ms. Hajrizis parents
    who only made derivative claims under s. 61 of the
FLA
. They do not
    challenge the award of costs on a substantial indemnity scale.

[7]

We see no basis for this court to interfere with
    the trial judges judgment dismissing the appellants action or to grant leave
    to appeal his order awarding costs against the appellants.

[8]

The appellants do not identify anything that, in
    our view, made the trial unfair. The trial judge did not misapprehend the
    evidence. He simply did not accept Ms. Hajrizis version of events. As to
    the failure to address relevant factors in concluding that there was no breach
    of the standard of care and the adequacy of the trial judges reasons, as we
    have stated, the trial was essentially a credibility contest. There is no basis
    to interfere with the trial judges credibility findings. The reasons why the
    trial judge found that key aspects of Ms. Hajrizis testimony were not credible
    are clear, and all the causes of action advanced depended on the acceptance of
    Ms. Hajrizis testimony.

[9]

As to costs, the trial judge explained why he
    ordered costs against Ms. Hajrizis parents. He inferred, in our view
    reasonably, that they played a pivotal role in initiating and prosecuting the
    litigation. The trial judges award of costs on a substantial indemnity scale
    was fully warranted and, as we have stated, is not challenged. The trial judge
    considered the quantum of the costs sought by the respondents, reduced them
    somewhat, and concluded that the reduced amount was proportional in relation to
    the complexity of the case and the amount involved. On a substantial indemnity
    scale, the costs are entirely reasonable.

[10]

Accordingly, the appeal is dismissed and leave
    to appeal costs is denied. The respondents are entitled to their costs of the
    appeal, fixed in the amount of $12,000, inclusive of HST and disbursements.

Alexandra Hoy A.C.J.O.

Doherty J.A.

Marrocco A.C.J.S.C.


